Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/24/2021 has been entered.	
	
	Status of the Claims
Applicant’s remarks/amendments of claims 1-6, 8-10 and 13-18 in the reply filed on November 24th, 2021 are acknowledged. Claims 1, 3-6 and 18 have been amended. Claims 7 and 11-12 have been cancelled. Claims 19-22 have been withdrawn.  Claims 1-6, 8-10 and 13-22 are pending.
Action on merits of claims 1-6, 8-10 and 13-18 as follows.

Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation as recited in amended claim 1: “the metallic conductive layer” is not disclosed in specification. The term: “metallic conductive layer” and “conductive layer” is the same meaning because the person ordinary skill in the art to know that a metal material is a conductive material.  For examination purposes, the limitation: “the metallic conductive layer” is replaced as: “the conductive layer”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-6, 8-9 and 13-14 are rejected under 35 U.S.C. 103 103 as being unpatentable over Yang (US 2013/0015448, hereinafter as Yang ‘448) in view of Shih (US 2005/0275038, hereinafter as Shih ‘038).
Regarding Claim 1, Yang ‘448 teaches an array substrate, having a plurality of first thin film transistors (101) and a plurality of second thin film transistors (102), the array substrate comprising: 
a base substrate (Fig. 14, (10); [0023]); 
a silicon layer (Fig. 14, (12); [0023]) comprising a plurality of silicon active layers respectively for the plurality of first thin film transistors; 
a conductive layer (Fig. 2, (14); [0024]) on a side of the silicon layer (12) away from the base substrate; and 

wherein the conductive layer (14) comprises gate electrodes (142) of the plurality of second thin film transistors (302), source electrodes and drain electrodes (141) of the plurality of first thin film transistors (301); 
the metal oxide layer comprises a plurality of first metal oxide blocks (18’) and a plurality of second metal oxide blocks (20’); 
an orthographic projection of a respective one of the plurality of first metal oxide blocks (18’) on the base substrate at least partially overlaps with an orthographic projection of a respective one of the plurality of silicon active layers (12) on the base substrate (10); and 
an orthographic projection of a respective one of the plurality of second metal oxide blocks (20’) on the base substrate at least partially overlaps with an orthographic projection of aPage 2 of 14Appl. No. 16/071,681Response to First Office Action mailed June 3, 2021 respective one of the gate electrodes (142) of the plurality of second thin film transistors (302) on the base substrate (10).  
Thus, Zang ‘448 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the metal layer and floating layer”.
However, Shih ‘038 teaches the metal layer (Fig. 7, (52b); para. [0058]) and the floating layer (light shield layer 61b; [0049]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Zang ‘448 by having the floating layer in order to. protect the electrical properties of the TFTs (see para. 0049]-[0050] as suggested by Shih ‘407.


    PNG
    media_image1.png
    474
    466
    media_image1.png
    Greyscale

                                  Fig. 14 (Yang ‘448)

Regarding Claim 2, Yang ‘448 teaches the orthographic projection of a respective one of the plurality of first metal oxide blocks (18’) on the base substrate (10) substantially covers an orthographic projection of a channel part of the respective one of the plurality of silicon active layers (12) on the base substrate.  

	Regarding Claim 3, Yang ‘448 teaches the orthographic projection of a respective one of the plurality of first metal oxide blocks (18’) on the base substrate (10) substantially covers an orthographic projection of a source contact part (141), a channel part (12), and a drain contact part (141) of the respective one of the plurality of silicon active layers (12) on the base substrate; 
	Shih ‘038 teaches the orthographic projection of the light shield (61b) completely covers an orthographic projection of the source contact part (55c), a channel part (54), and a drain contact part (56c) on the base substrate (see Fig. 6).
	Furthermore, it has been held to be within the general skill of a worker in the art to select the dimension of the first metal oxide blocks which the orthographic projection of a respective one of the plurality of first metal oxide blocks on the base substrate completely covers an orthographic projection of a source contact part, a channel part , and a drain contact part of the respective one of the plurality of silicon active layers on the base substrate on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 4, Shih ‘038 teaches the orthographic projection of the light shield (61b) on the base substrate (51) at least partially overlaps with an orthographic projection of a respective one of gate electrodes (52b; [0058]) of the plurality of first thin film transistors on the base substrate (51); and the respective one of gate electrodes (52b) of the plurality of first thin .
Yang ‘448 teaches the first metal oxide blocks (18’).

Regarding Claim 5, Yang ‘448 teaches an insulating layer (22/16; [0027]) spacing apart the plurality of silicon active layers (12) from the source electrodes and drain electrodes of the plurality of first thin film transistors, and from the gate electrodes of the plurality of second thin film transistors; wherein a respective source electrode (241) is electrically connected to a respective silicon active layer through a first via (231) extending through the insulating layer; a respective drain electrode (242) is electrically connected to the respective silicon active layer (12) through a second via (231) extending through the insulating layer.
Shih ‘038 teaches the orthographic projection of the light shield (61b) on the base substrate (51) at least partially overlaps with orthographic projections of the firstPage 3 of 15Appl. No. 16/071,681Amendment entered with RCE and in response to Final Office Action mailed August 26, 2021via and the second via on the base substrate (see Fig. 6).

Regarding Claim 6, Yang ‘448 teaches the second metal oxide blocks (20’) is a of metal oxide active layer respectively for the second thin film transistors (302).  
	 Thus, Zang ‘407 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a plurality of metal oxide active layers respectively for the plurality of second thin film transistors”.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of metal oxide active layers respectively for the plurality of second thin film transistors, since it has been held that mere duplication of the 

Regarding Claim 8, Yang ‘448 teach an organic material (Fig. 6, (41); [0030]) on a side of the metal oxide layer (18 and 20) away from the base substrate (10).  
Furthermore, it has been held to be within the general skill of a worker in the art to have the organic material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claim 9, Yang ‘448 teach the organic material (41; [0030]) is a passivation layer (see Fig. 6).  

Regarding Claim 13, Yang ‘448 teach the silicon layer (12) is a polysilicon layer (see para. [0023]), and the plurality of silicon active layers are a plurality of polycrystalline silicon active layers (see para. [0023] and claim 5). 

 Regarding Claim 14, Yang ‘448 teach each of the metal oxide layer comprises 
one or a combination of indium Page 4 of 14Appl. No. 16/071,681Response to First Office Action mailed June 3, 2021 gallium zinc oxide, indium tin zinc oxide, indium zinc oxide, aluminum zinc oxide, and zinc oxide (see para. [0083]).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘448 and Shih ‘038 as applied to claim 1 above, and further in view of Yang (CN 2017106356407, hereinafter as Yang ‘407).

	Thus, Yang ‘448 and Shih ‘038 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a bottom-gate type thin film transistor”.
	However, Yang ‘407 teaches a bottom-gate type thin film transistor (see Fig. 1a).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Yang ‘448 and Shih ‘038 by having a bottom gate transistor in order to improve the stability of the thin film transistor (see para. [0008]) as suggested by Yang ‘407.


    PNG
    media_image3.png
    523
    395
    media_image3.png
    Greyscale

Figs. 1(a) and 1(b) (Yang ‘407)

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘448 and Shih ‘038 as applied to claim 6 above, and further in view of Yamazaki (US 2004/0253771, hereinafter as Yama ‘771).
Regarding Claim 15, Yang ‘448 and Shih ‘038 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the plurality of first thin film transistors are in a peripheral area, and the plurality of second thin film transistors are in a display area”.  

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Yang ‘448 and Shih ‘038 by having the plurality of first thin film transistors are in a peripheral area, and the plurality of second thin film transistors are in a display area in order to form a peripheral CMOS driving circuit and pixel TFTs (n-channel type TFTs) on the same substrate (see para. [0106]).

Regarding Claim 16, Yang ‘448 teaches a light emitting diode (Fig. 7; (42); [0030]);  a respective one of the plurality of first thin film transistors (502; [0030]), the respective one of the plurality of first thin film transistors being connected to a data line (DL) and a gate electrode of one of the plurality of drive thin film transistors; and a respective one of the plurality of second thin film transistors (501; [0030]), the respective one of the plurality of second thin film transistors being connected to a power supply line (PL) and the light emitting diode (see Fig. 7).  
Yama ‘771 also teaches a pixel driving circuit (Fig. 10, (1001); [0166]).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second thin film transistors
that can be arranged in any order involves only routine skill in the art.  In re Einstein, 8 USPQ 167.



Regarding Claim 18, Yama ‘771 teaches a display apparatus (see para. [0173]); and a printed circuit board connected to the array substrate (see Fig. 10; para. [0166]).

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-10 and 13-18, filed on November 24th, 2021, have been considered but are moot in view of the new ground of rejection.
	
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Kim et al. (US 2014/0346465 A1)			
Nakano et al. (US 2014/0048812 A1)
Yan et al. (US 2013/0193843 A1)		
Kimura (US 2009/0283762 A1)

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829